                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA




Omar Yaseen,                                 CASE NO. 17-cv-5473 (MJD/DTS)

       Plaintiff,

v.                                          ORDER

Katie Defiel, et al.,

       Defendants.



       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge David T. Schultz dated

January 31, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED: For the reasons set forth above, the Court

ADOPTS the Report and Recommendation dated January 31, 2019 [Docket No. 64]
and Plaintiff Omar Yaseen’s Motion for a Temporary Restraining Order and a

Preliminary Injunction [Docket No. 46] is DENIED.




Dated: March 29, 2019                     s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Judge




                                      2
